17‐54‐cv 
Knight v. State Univ. of N.Y. at Stony Brook 
 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                    __________________ 
                                                
                                     August Term, 2017 
                                                
                    (Argued: December 15, 2017    Decided: January 29, 2018) 
                                               
                                    Docket No. 17‐54‐cv 
                                    __________________ 
                                               
                                     ANTHONY KNIGHT, 
                                                
                                                   Plaintiff‐Appellant, 
                                                
                                           — v. — 
                                                
                       STATE UNIVERSITY OF NEW YORK AT STONY BROOK, 
                                                
                                                   Defendant‐Appellee. 
                                    __________________ 
                                                
B e f o r e: 
                                                   
                               WINTER, LYNCH, and DRONEY, Circuit Judges 
                                         __________________ 
 
       Plaintiff Anthony Knight, an African‐American electrician, sued Defendant 
State University of New York at Stony Brook, alleging that Defendant violated 
Title VII of the Civil Rights Act of 1964 when it terminated his employment after 
he reported racist graffiti in a bathroom located at his worksite. At trial, the 


                                                   1
parties disputed whether Knight qualified as an employee for purposes of Title 
VII. At the close of evidence, Knight moved for judgment as a matter of law that 
he was Defendant’s employee. The United States District Court for the Eastern 
District of New York (Joanna Seybert, Judge) denied Knight’s motion and 
submitted the issue to the jury, which found that Knight was not an employee. 
On appeal, Knight argues that: (1) the district court erred in submitting the 
question of whether he was an employee to the jury; (2) the district court 
erroneously instructed the jury on how to determine whether he was an 
employee; (3) the evidence was insufficient to support the jury’s conclusion that 
he was not an employee; and (4) the district court made several other errors 
unrelated to the question of whether Knight was an employee.   
        
       We reject these arguments and AFFIRM the judgment.  
                                __________________ 
 
              Michael G. O’Neill, Law Office of Michael G. O’Neill, New York,  
                    NY, for Plaintiff‐Appellant Anthony Knight.  
 
              CAROLINE A. OLSEN, Assistant Solicitor General (Barbara D.  
                    Underwood, Solicitor General & Steven C. Wu, Deputy  
                    Solicitor General, on the brief), for Eric T. Schneiderman,  
                    Attorney General of the State of New York, New York, NY, for 
                    Defendant‐Appellee State University of New York at Stony 
                    Brook. 
                                __________________ 
 
PER CURIAM:  
 
       Plaintiff Anthony Knight, an African‐American electrician, sued Defendant 

State University of New York at Stony Brook (“Stony Brook”) for discrimination 

and retaliation, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 


                                           2
§ 2000e et seq., when it terminated Knight’s employment after he reported racist 

graffiti in a bathroom located at his worksite. At trial, the parties disputed 

(among other issues) whether Knight qualified as an employee for purposes of 

Title VII, and the jury was presented with conflicting evidence on that issue. At 

the close of evidence, Knight moved for judgment as a matter of law that he was 

Stony Brook’s employee. The United States District Court for the Eastern District 

of New York (Joanna Seybert, Judge) denied Knight’s motion and submitted the 

issue to the jury, which found that Knight was not an employee. On appeal, 

Knight argues that: (1) the district court should not have submitted the question 

of whether he was an employee to the jury; (2) the district court misinstructed 

the jury on how to determine whether he was an employee; (3) the evidence was 

insufficient to support the jury’s conclusion that he was not an employee; and (4) 

the district court made several other errors unrelated to the question of whether 

Knight was an employee. For the following reasons, we AFFIRM.  

                                 BACKGROUND 

      At all relevant times, Knight, who is African American, was an electrician 

and a member of the International Brotherhood of Electrical Workers, Local 25 


                                          3
(“the Union”). The Union had an arrangement with Stony Brook under which it 

referred union electricians to Stony Brook when additional workers were needed 

to supplement its workforce during large construction projects.  

      Pursuant to this arrangement, the Union referred Knight to Stony Brook, 

and in April 2011, he began working on a construction project for a psychiatric 

emergency facility. Sometime that summer or fall,1 Knight discovered racist 

graffiti in the bathroom he used at work every morning. He reported the graffiti 

to the project’s foreman, Thomas Murphy, who was also a member of the Union, 

and to the shop steward, James Malley.2 His work was terminated sometime 

thereafter.3 Knight had worked on the project for approximately six months.  


1  Testimony from different witnesses placed his discovery in either August 2011 
or October 2011. 
 
2 The parties presented conflicting evidence regarding Murphy’s and Malley’s 

reactions to Knight’s report. Knight testified that they were indifferent to his 
complaint, but Murphy and Malley testified that they acted immediately to paint 
over the graffiti. Because the jury decided the case against Knight on other 
grounds, it did not have occasion to resolve this dispute.  
 
3 The parties also disputed the timing of Knight’s termination by Stony Brook. 

While Knight contends that he was laid off about a week after he reported the 
racist graffiti, Malley testified that Knight’s job ended a full two months after the 
report. 

                                          4
Knight then initiated this action against Stony Brook, claiming that he had been 

discriminated against on the basis of his race and retaliated against for reporting 

the graffiti in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 

2000e et seq.   

       Stony Brook moved to dismiss both claims for failure to state a claim. The 

district court granted the motion without prejudice, and Knight submitted a first 

amended complaint. Stony Brook again moved to dismiss, and the district court 

dismissed the discrimination claim with prejudice, but declined to dismiss the 

retaliation claim. 

       The retaliation claim proceeded to a jury trial. At trial, Stony Brook argued 

that Knight was not its employee, and that it therefore could not be held liable 

under Title VII. As the district court recognized, whether a plaintiff is an 

employee of a defendant for purposes of Title VII is determined by what are 

known as the Reid factors. See Cmty. for Creative Non‐Violence v. Reid, 490 U.S. 730, 

751–52 (1989). Borrowing from the common law of agency, the Reid Court 

established a non‐exhaustive list of thirteen factors which guide the 

determination of employee status. Id. Those factors are:   


                                           5
             the hiring party’s right to control the manner and 
             means by which the product is accomplished[;] . . . the 
             skill required; the source of the instrumentalities and 
             tools; the location of the work; the duration of the 
             relationship between the parties; whether the hiring 
             party has the right to assign additional projects to the 
             hired party; the extent of the hired party’s discretion 
             over when and how long to work; the method of 
             payment; the hired party’s role in hiring and paying 
             assistants; whether the work is part of the regular 
             business of the hiring party; whether the hiring party is 
             in business; the provision of employee benefits; and the 
             tax treatment of the hired party. 

Id. (footnotes omitted). 

      The parties presented conflicting evidence regarding several of these 

factors. Knight elicited testimony that Stony Brook provided some tools for him 

and the other electricians, tending to show that he was an employee; however, 

this testimony also revealed that the electricians were required to supply their 

own basic tools, tending to show the opposite. Knight also presented evidence 

that Stony Brook controlled the manner and means by which the work was 

accomplished because Knight received specific assignments every morning, and 

had no discretion over how or when the work was accomplished; Stony Brook 

countered by arguing that Knight and the other union electricians had significant 


                                         6
control over their work because they were given only an overview of the work 

that needed to be done, and were then instructed to handle the details of the 

work on their own. Similarly, when Knight argued that he was an employee 

because Stony Brook provided him with benefits, Stony Brook produced 

evidence that the benefits were in fact paid to the union, which was charged with 

dispersing the benefits to individual members.  

      Moreover, the factors as to which the facts were not disputed did not 

clearly favor one party or the other. For example, Knight presented 

uncontradicted evidence that he was paid by the State Comptroller and was 

treated as an employee for tax purposes, and Stony Brook, in turn, presented 

undisputed evidence that the construction work for which Knight was hired was 

not its usual business, and that the duration of the employment was brief. In 

sum, several of the factors were disputed, with evidence presented on both sides, 

and the rest of the factors did not trend decisively in favor of either party.           

      At the close of evidence, Knight moved pursuant to Fed. R. Civ. P. 50(a) for 

judgment as a matter of law that he was Stony Brook’s employee. The district 

court denied Knight’s motion and submitted the issue to the jury, finding that 


                                            7
“the variety of evidence” created questions of fact that needed to be determined 

by a jury. App. at 130. It instructed the jury to consider and balance the Reid 

factors in determining Knight’s employment status. After brief deliberations, the 

jury returned a verdict finding that Knight was not an employee of Stony Brook. 

Because that finding resolved the case in Stony Brook’s favor, the jury did not 

make any determination about the other elements of Knight’s retaliation claim.  

      Knight did not renew his Rule 50 motion after the verdict under Rule 

50(b), or seek a new trial. Instead, he filed this appeal, raising the claims of error 

set forth above.  

                                   DISCUSSION 

      I.     Permitting the Jury to Determine Whether Knight was an Employee 

      First, Knight contends that a judge, not a jury, should decide whether an 

individual is an employee, and that the district court therefore erred when it 

submitted that question to the jury. Whether a jury may determine a plaintiff’s 

status as an employee presents a question of law. We review questions of law de 

novo. Waggoner v. Barclays PLC, 875 F.3d 79, 97 (2d Cir. 2017) (quoting Roach v. 

T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015)) (“[W]e review the district 


                                           8
court’s construction of legal standards de novo”); see also U.S. v. Salameh, 152 F.3d 

88, 142 (2d Cir. 1998) (“Whether jury instructions were properly given is a 

question of law that this court reviews de novo”). 

      We rejected an argument virtually identical to Knight’s in Kirsch v. Fleet 

Street, Ltd., 148 F.3d 149 (2d Cir. 1998). In that case a plaintiff sought a new trial 

on his state labor law claim on the ground that “the question of whether he was 

an employee was improperly submitted to the jury.” Id. at 170. Like Knight, he 

argued that the question was a legal one that only a court could decide after the 

jury had made relevant factual findings. Id. Without deciding whether 

determining employment status presents a question of fact or law, we concluded 

that “the submission of that question to the jury” did not warrant a new trial. Id. 

at 171. We noted that a district court always has discretion to call for a general 

verdict.4 Accordingly, we reasoned that the plaintiff had not suffered any harm 

to his substantial rights from the trial court’s submission of the “employee” issue 



4
 See Fed. R. Civ. P. 49(a) (“The court may require a jury to return only a special 
verdict . . . .” (emphasis added)); see also Skidmore v. Balt. & O.R. Co., 167 F.2d 54, 
67 (2d Cir. 1948) (“[W]e cannot hold that a district judge errs when, as here, for 
any reason or no reason whatever, he refuses to demand a special verdict . . . .”).

                                            9
to the jury on general instructions rather than having the jury decide only the 

narrow factual questions and reserving the bottom‐line determination of the 

issue to itself as a question of law. Because errors that do not affect substantial 

rights are not grounds for reversal, 28 U.S.C. § 2111, reversal was not warranted.  

      Kirsch controls here. Although, as Knight notes, we have stated that the 

district court’s “ultimate determination as to whether a worker is an employee . . 

. is a question of law,” Eisenberg v. Advance Relocation & Storage, Inc., 237 F.3d 111, 

115 (2d Cir. 2000) (internal quotation marks omitted), Kirsch rejected the 

argument that submitting the question to a jury is prejudicial error, the same 

contention Knight now makes. In so doing, Kirsch noted that whether an 

individual is an employee is “regularly presented to juries that are instructed to 

return general verdicts, informed by the court’s instructions on the law and 

given the direction that if they find that the plaintiffs in question were employees 

. . . they should simply state that they find in favor of the plaintiffs.” Kirsch, 148 

F.3d at 171.5 Whether the jury is asked a simple question about liability or a series 


5
 Similarly, the Supreme Court has held that a jury may decide the employer/ 
employee issue in Federal Employers’ Liability Act cases. Baker v. Tex. & Pac. Ry. 
Co., 359 U.S. 227, 228 (1959) (concluding in Federal Employers’ Liability Act case 

                                           10
of questions, the first of which concerns whether the plaintiff was an employee, 

the effect is the same.  

       As we held in Kirsch, a trial court does not commit error by submitting the 

question of whether the plaintiff was the defendant’s employee to the jury, 

whether by general verdict or by special question. Accordingly, we find no error 

in the district court’s action. 

       II.    Instructing the Jury on the Reid Factors 

       Second, Knight asserts that the district court should not have instructed 

the jury on the Reid factors because those factors are only intended to distinguish 

employees from independent contractors, and Stony Brook did not contend that 

Knight was an independent contractor. The correctness of the jury instructions 

presents a question of law that we review de novo. U.S. v. Salameh, 152 F.3d 88, 




that although whether an individual is an employee is a question of law, it 
“contains factual elements such as to make it one for the jury under appropriate 
instructions as to the various relevant factors under [the] law”); see also 
Restatement (Second) of Agency § 220, cmt. c (Am. Law Inst. 1958) (“If the 
inference is clear that there is, or is not, a master and servant relation, [the 
determination] is made by the court; otherwise the jury determines the question 
after instruction by the court as to the matters of fact to be considered.”).

                                         11
142 (2d Cir. 1998) (“Whether jury instructions were properly given is a question 

of law that this court reviews de novo”).  

      When the Supreme Court articulated the Reid factors, it stated that where 

Congress uses the term “employee” without meaningfully defining it, “Congress 

intended to describe the conventional master‐servant relationship as understood 

by common‐law agency doctrine.” Reid, 490 U.S. at 740. The Court then reduced 

that doctrine to thirteen non‐exclusive factors. Id. at 751–52. We have since 

determined that those Reid factors, subject to a slight alteration, see O’Connor v. 

Davis, 126 F.3d 112, 115‐16 (2d Cir. 1997) (imposing antecedent requirement that 

individual receive remuneration), constitute the proper test under which to 

analyze whether an individual is an employee for purposes of Title VII, see, e.g., 

Salamon v. Our Lady of Victory Hosp., 514 F.3d 217, 226–27 (2d Cir. 2008); see also 

Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 321–24 (1992) (applying Reid 

factors to statutory scheme containing similarly circular definition of employee 

as Title VII). Although the Reid test may distinguish employees from 

independent contractors, see Reid, 490 U.S. at 751, that is not its only function. 




                                          12
Rather, the Reid factors are the method of analysis Congress intended to require 

for determining employee status generally under Title VII. 

         Tellingly, while arguing that the Reid factors apply only for distinguishing 

employees from independent contractors, Knight offers no alternate test that 

should be used to determine employee status in other contexts, except to note 

that in some cases, an employee of one entity may be deemed an employee of 

another entity under the “joint employer” theory. See Arculeo v. On‐Site Sales & 

Mktg., LLC, 425 F.3d 193, 198 (2d Cir. 2005). However, that theory looks to the 

relationship between two possible employers when “an employee” is “formally 

employed by one entity,” and seeks to impose liability on another. Id. It therefore 

does not help to answer the antecedent question at issue here, of whether an 

individual is an employee of a single individual or entity. Thus, the “joint 

employer” inquiry cannot replace the Reid factors. 

         We therefore reject Knight’s contention that the district court erred when it 

instructed the jury to use the Reid factors to determine whether he was Stony 

Brook’s employee.6 


6   To the extent Knight argues that Stony Brook has not established that he was an 

                                           13
      III.   The Application of the Reid Factors 

      Third, Knight argues that even if the Reid factors apply, they compel the 

conclusion that he was Stony Brook’s employee and that the district court 

therefore erred in denying his Rule 50(a) motion for judgment as a matter of law. 

[Blue 18] Stony Brook responds that Knight is precluded from making such an 

argument because he failed to file a renewed motion for judgment as a matter of 

law under Rule 50(b) of the Federal Rules of Civil Procedure following the jury’s 

verdict. We agree. 

      In Unitherm Food Systems, Inc. v. Swift‐Eckrich, Inc., the Supreme Court 

determined that a party’s failure to make a renewed, post‐verdict motion for 

judgment as a matter of law pursuant to Rule 50(b) “forecloses its challenge to 

the sufficiency of the evidence” on appeal. 546 U.S. 394, 404 (2006). Here, Knight 

failed to file a motion under Rule 50(b), or for that matter make any motion 

challenging the jury’s conclusion that he was not an employee of Stony Brook. 


independent contractor, we note that it is not necessary for the defendant to 
establish that any particular label applies to a plaintiff’s relationship to an alleged 
employer. It is rather the plaintiff’s burden to establish to the satisfaction of the 
fact‐finder that he is an employee within the meaning of the statute. If he does 
not, it does not matter how his status might be characterized.

                                          14
He nevertheless argues that the evidence was insufficient to permit the jury to 

determine that he was not a Stony Brook employee and that the district “court 

should have held as a matter of law that [he] was employed by Stony Brook.” 

Appellant’s Br. at 21. That argument is barred by Unitherm. Indeed, in his reply 

brief, Knight appears to abandon his sufficiency of the evidence challenge. 

      In any event, the argument is without merit. The evidence in the case 

presented disputed issues of fact regarding several of the Reid factors, and the 

balancing of those factors and others that pointed both in favor of and against 

employee status also presented a disputed issue requiring resolution by the fact‐

finder. 

      IV.    Knight’s Evidentiary & Instructional Challenges 

      Finally, Knight challenges several of the district court’s evidentiary 

rulings, as well as several of its other instructions to the jury. All of those 

challenges, however, address issues that the jury was instructed not to decide 

unless it first determined that Knight was Stony Brook’s employee. See LNC Invs., 

Inc. v. Nat’l Westminster Bank, N.J., 308 F.3d 169, 177 n.10 (2d Cir. 2002) (noting 

that we presume that juries follow district court’s instructions). Because we 


                                           15
identify no error that requires reversal of the jury’s finding that he was not an 

employee, we need not reach those challenges. 

                                    CONCLUSION 

      For the foregoing reasons, we AFFIRM the judgment of the district court. 

                                 




                                         16